PER CURIAM.
The petition seeking belated appeals of the judgments and sentences rendered on January 21, 2014, in Leon County Circuit Court case number 2010-CF-44 and 2012-CF-3019 is granted. Upon issuance of mandate, copies of this opinion shall be furnished to the clerk of the lower tribunal for treatment as notices of appeal in each of the above case numbers. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeals authorized by this opinion.
THOMAS, MARSTILLER, and KELSEY, JJ., concur.